DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species III (Fig. 3), Sub-species A (Fig. 6) (claims 1-5, 8-13, 16) in the reply filed on 04/13/2022 is acknowledged.
Claims 6-7, 14-15, 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/22.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 9 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 9 define “a power monitor configured to:
measure the reflected wave component after passing through the filter and the traveling wave component extracted by the directional coupler” is indefinite from the claim language as it appears only the reflected wave component passes through the filter but as shown in Fig. 8 both the reflected wave component and the traveling wave component pass through the filter. Appropriate correction is required.

Claims 2-5, 8, 10-13, 16 are also rejected being dependent on rejected claims 1, 9.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being obvious over Coumou et al. (JP 2010219026 A, equivalent US PG PUB 2010/0194195 A1) in view of Watanabe et al. (JP 2003139804, equivalent US PGPUB 2004/0212400 A1).


Regarding claims 9, 1:  Coumou teaches in abstract, [0001], Fig. 3A-6 about a substrate processing apparatus, comprising: 
a process chamber 116 in which a substrate is processed; 
a gas supplier configured to supply a predetermined process gas into the process chamber; and 
a plasma generation device (plasma source) comprising: a plurality of high-frequency power sources 122-N configured to supply power to a plurality of plasma generators, respectively; and a plurality of matchers 136-N installed between the plurality of high-frequency power sources and the plurality of plasma generators, and configured to respectively match load impedances of the plasma generators with output impedances of the high-frequency power sources, wherein at least one high-frequency power source of the plurality of high-frequency power sources comprises: a high-frequency oscillator configured to oscillate a high-frequency; 
a directional coupler disposed at a subsequent stage of the high-frequency oscillator, and configured to extract a part of a traveling wave component from the high- frequency oscillator and a part of a reflected wave component from a corresponding matcher of the plurality of matchers; 
a filter [0029] configured to remove a noise signal included in the reflected wave component extracted by the directional coupler. and a power monitor [0006] configured to:
measure the reflected wave component after passing through the filter and the traveling wave component extracted by the directional coupler; and 
feedback-control [0048] the corresponding matcher to reduce a ratio between the reflected wave component and the traveling wave component measured by the power monitor.


Coumou does not explicitly talk about adjusts the reflected wave component by controlling the matcher, while Coumou teaches about adjusting the reflected wave component by controlling the RF source.

Watanabe teaches about adjusting the reflected wave component by controlling the matcher (For clarification, Watanabe discloses a high-frequency detection method in a semiconductor manufacturing apparatus, and specifically discloses the following technical features (see paragraphs 9-23 of the description of Watanabe, Figs. 1-7): The semiconductor manufacturing apparatus is provided with high-frequency power supplies 1, 9, high-frequency sensors 2, 5, matchers 3, 8, a controller 4, a monitoring device 6, and a reaction chamber 7. The matcher 3 comprises matching elements 64, 65 whose respective impedances can be controlled, and driving means 66, 67. The controller 4 adjusts the impedance of the matching element 64 via the driving means 66 to minimize the level of the signal VZ from the high-frequency sensor 2, and adjusts the impedance of the matching element 65 via the driving means 67 to minimize the level of the signal V Ɵ from the high-frequency sensor 2. In conjunction with Figure 1, high-frequency sensor 2 sends signals VZ and V Ɵ  to controller 4, control 4 minimizes signals VZ and V Ɵ by controlling the matcher, it can be seen that the role of the controller 4 in the reference 2 is the same as the role of the power monitor in the present application, both by adjusting the matcher to feedback control the reflected wave signal to achieve stable plasma processing).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to combine Watanabe’s teachings to Coumou’s semiconductor device to have the claimed features to provide a high frequency detection method and a high frequency detection circuit capable of easily and accurately detecting information and to reduce the level variations of the voltage, current, power, and the like of frequency f, thereby reducing a low reproducibility in measurement (Watanabe, [0004] – [0005]).

Regarding claims 2, 10: Watanabe teaches wherein the filter is a band-pass filter configured to remove a noise caused by a difference between an oscillation frequency of the high-frequency oscillator installed in the at least one high-frequency power source and an oscillation frequency of a high-frequency oscillator installed in a high-frequency power source other than the at least one high-frequency power source (For clarification, (see paragraphs 14-15 of the description ofWatanabe, Figure 5: The local oscillator 25 generates a high-frequency signal VR of frequency f A f, which is a mixed wave of the output signals of the two high-frequency power supplies 1, 9, as shown in Fig. 5, having a component of frequency f + nfl, and supplies to a mixer 26, which mixes the output signal Vl of the directional coupler 12 and the output signal VR of the local transmitter 25. The output signal V1 x VR of the mixer 26 has three components, a center frequency f + nfl and frequencies A f + nfl, 2f A f + nfl. F/fl is around 1000, so it is difficult to make a band-pass filter that extracts a component of the frequency f from the signal VI having a component of the frequency f + nfl, but Af/fl is around 10, so it is possible to make a band-pass filter that extracts a component of the frequency Af from the signal VI x VR having a component of the frequency Af + nfl. The band-pass filter 27 extracts the signal component V1 char(39)of the frequency Af from the signal V1 x VR. The level information and the phase information of the signal VI char(39)include level information and phase information of components of the frequency f of the signal VI. Nfl is the noise generated by the difference frequency of the high-frequency power supplies 1, 9, i.e., Watanabe discloses that the noise in claim 2 is caused by the difference between the oscillation frequency of the high-frequency oscillator provided in at least one of the above-mentioned high-frequency power supplies and the oscillation frequency of the high-frequency oscillator provided in a high-frequency power supply other than the at Icast one of the above-mentioned high-frequency power supplies; wherein the band-pass filter 27 is the de-noised band-pass filter).

Regarding claims 3, 11: Coumou teaches wherein a pass band of the band- pass filter is a frequency range for passing the oscillation frequency of the high-frequency oscillator installed in the at least one high-frequency power source (For clarification, see paragraphs 6-39 of the description ofCoumou, Figures 1-3): Narrowband type filters 150-1, 150-i,. 150-N, which filter the detected forward power F, i.e. The frequency of oscillation of the high-frequency power supply, and/or the received and reflected power R, which pass the relevant signal and attenuate additional spectral components of the received signal. Thus, the oscillation frequency of the high-frequency power supply is in the pass band of the narrow-band type filter 150).

Regarding claims 4, 12: Coumou teaches wherein oscillation frequencies of the plurality of high-frequency power sources are different from each other (For clarification, sec paragraph 11 of the description of Coumou: N RF sources supply RF power to electrodes in the plasma chamber at frequencies within a respective one of the M predetermined frequency intervals, respectively (i.e., the oscillation frequencies of the plurality of high-frequency power supplies of claim 4 are different)..


Claims 5, 13 are rejected under 35 U.S.C. 103 as being obvious over Coumou et al. (JP 2010219026 A, equivalent US PG PUB 2010/0194195 A1) in view of Watanabe et al. (JP 2003139804, equivalent US PGPUB 2004/0212400 A1) and further in view of JP 2002252207 A

Regarding claims 5, 13: Coumou in view of Watanabe does not explicitly talk about wherein the filter includes two filters having the same characteristics, and is configured to pass the reflected wave component and the traveling wave component extracted by the directional coupler.

However JP’2207 teaches discloses a high frequency power supply, a plasma processing apparatus, an inspection method of a plasma processing apparatus, as shown in FIG. 4, an inspection directional coupler 32 having an inspection traveling wave output terminal 33 and an inspection reflected wave output terminal 34 is provided midway along the coaxial line 21 to measure high-frequency electric power and reflected electric power supplied to the plasma processing apparatus. However, between the inspection traveling wave output terminal 33 of the inspection directional coupler 32 and the inspection power measuring device 35, low-pass filter 36 having a frequency fk=120 MHz higher than the oscillation frequency f of the high-frequency oscillator 22 as a cutoff frequency is provided, and a low-pass filter 37 having a frequency fk=120 MHz higher than the oscillation frequency f of the high-frequency oscillator 22
as a cutoff frequency is provided between the cxamination reflected wave output terminal 34 of the examination directional coupler 32 and the examination power detector 35. The low-pass filters 36, 37 are two filters of the same nature as claimed and pass the reflected wave component and the travelling wave component extracted by the directional coupler. It can be scen that the low-pass filters 36, 37 function in the same way as the filters function in the present application, both for filtering the forward signal and the reverse signal. Thus, one skilled in the art will readily envision the use of two filters of the same nature to filter the reflected wave component and the travelling wave component in light of the disclosure of JP’2207.

It would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8

Claims 8, 16 are rejected under 35 U.S.C. 103 as being obvious over Coumou et al. (JP 2010219026 A, equivalent US PG PUB 2010/0194195 A1) in view of Watanabe et al. (JP 2003139804, equivalent US PGPUB 2004/0212400 A1) and further in view of CN 103035485 A

Regarding claims 8, 16: Coumou in view of Watanabe does not explicitly talk about wherein the plurality of plasma generators includes buffer structures configured to generate plasma, respectively, and each of the buffer structures includes at least two first electrodes connected to the high-frequency power source and a second electrode that is disposed between the at least two first electrodes and grounded.

However CN’5485 teaches about a method of manufacturing a semiconductor device, a substrate processing method, and a substrate processing apparatus, the following technical features are disclosed in detail (see paragraph 84 of the description of CN’5485, Fig. 2): In the buffer chamber 237 (corresponding to the buffer configuration), a first rod-shaped electrode 269 and a second rod-shaped electrode 270 having an elongated configuration are provided. As can be seen from Fig. 2, the electrode 269 is a ground electrode. CN’5485 therefore discloses the provision of a buffer arrangement, the same role in reference 6 as it docs in the present application, both for buffering the process gas. In addition, it is a common technical means in the art to use a plurality of electrodes alternately arranged to increase the plasma generation area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897